OPINION OF THE COURT
Robert W. Cacace, J.
The landlord brings this holdover proceeding on the grounds that the tenant was given written notice of the termination of his tenancy and said tenancy has expired.
Respondent states that the petition is jurisdictionally defective in that it fails to comply with CPLR 2101 (subd [c]). CPLR 2101 (subd [c]) states: "Each paper served or filed shall begin with a caption setting forth the name of the court, the venue, the title of the action”.
The court stated in Tamburo v P & C Food Markets (36 AD2d 1017) that "[a] summons which fails to name the court in which the action is brought is void”. (See 42 Am Jur, Process, § 14; Ann. 93 ALR2d 377-383.)
*956In the Practice Commentaries to McKinney’s Consolidated Laws of New York (Book 7B, CPLR 2101:3) Joseph McLaughlin stated (p 527): "The caption of all papers must be in the form traditionally required for a summons and complaint; i.e., the name of the court, the venue, and title”.
As the petitioner has failed to comply with the above-cited requirements in that the summons fails to designate the name of the court and the county where the proceeding is to be heard, this court finds that the petition is jurisdictionally defective and, therefore, the petition is dismissed.